DECISION
The application of the above-named defendant for a review of the sentence of 18 years, imposed on September 26th, 1966, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) The sentence be and remain as originally imposed by the sentencing court.
The reason for the above decision is that the sentence appears to be sufficiently lenient in that defendant was convicted of first degree burglary with prior conviction punishable by not less than 10 years imprisonment with no limit, yet he received but 18 years with 3_ prior felony convictions and will be eligible for parole consideration in March 1972, after being received October 28, 1968.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack D. Shanstrom.